                1    DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6569
                2    JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                3    JACKSON LEWIS P.C.
                4    300 S. Fourth Street, Ste. 900
                     Las Vegas, Nevada 89101
                5    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                6    E-Mail: deverie.christensen@jacksonlewis.com
                     E-Mail: joshua.sliker@jacksonlewis.com
                7
                     Attorneys for Defendant Tesla, Inc.
                8
                                                   UNITED STATES DISTRICT COURT
                9
              10                                        DISTRICT OF NEVADA

              11       JOSHUA J. GODHART, individually,              Case No.: 2:19-cv-01541-JAD-VCF

              12                      Plaintiff,
                                                                       DEFENDANT TESLA, INC.’S MOTION TO
              13                                                        EXTEND DEADLINE TO FILE ANSWER
                       vs.                                                 OR OTHERWISE RESPOND TO
              14                                                            PLAINTIFF’S COMPLAINT
                       TESLA, INC., a Delaware corporation,
              15                                                                        (First Request)
                                     Defendant.
              16
                             Defendant TESLA, INC., by and through its counsel Jackson Lewis P.C., hereby brings the
              17
                     instant Motion to Extend the Deadline to File Answer or Otherwise Respond to Plaintiff’s
              18
                     Complaint, by one week, up to and including October 7, 2019. This Motion is submitted and based
              19
                     on the following:
              20
                             1.     This is the first request for an extension of time for Defendant to file its answer or
              21
                     otherwise respond to Plaintiff’s Complaint (ECF No. 1).
              22
                             2.     Defendant’s response to Plaintiff’s Complaint is currently due on Monday,
              23
                     September 30, 2019.
              24
                             3.     Due to Defense Counsel’s recent engagement to defend the case, preexisting
              25
                     obligations, and a need to review additional information concerning this matter, a short additional
              26
                     amount of time is necessary to review the Complaint and prepare a response.
              27
                             4.     Defendant attempted to obtain Plaintiff’s consent to the aforementioned request for
              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1    an extension, however, Plaintiff declined to agree to such a stipulation. Exhibit A. Instead, Plaintiff

                2    stated that “I am not opposed to you requesting an extension from the Court on behalf of your

                3    Client. The Court may be obliged to allow an extension in these matters.”

                4             5.       Accordingly, Defendant respectfully requests the Court to enter an order extending

                5    the time in which to answer or otherwise respond to Plaintiff’s Complaint by one week to and

                6    including October 7, 2019.

                7             6.       Furthermore, this request for an extension of time to file Defendant’s answer or

                8    otherwise response to Plaintiff’s Complaint is made in good faith and not for the purpose of delay,

                9    and Defendant does not intend to waive any claim or defense in making this Motion.

              10             DATED this 30th day of September, 2019.

              11                                                             JACKSON LEWIS P.C.

              12                                                             /s/ Joshua A. Sliker________________
                                                                             DEVERIE J. CHRISTENSEN, ESQ.
              13                                                             Nevada Bar No. 6569
              14                                                             JOSHUA A. SLIKER, ESQ.
                                                                             Nevada Bar No. 12493
              15                                                             300 S. Fourth Street, Ste. 900
                                                                             Las Vegas, Nevada 89101
              16
                                                                             Attorneys for Defendant
              17                                                             Tesla, Inc.
              18
                                                                   ORDER
              19
                                                                             IT IS SO ORDERED:
              20

              21

              22
                                                                             United States Magistrate Judge
              23                                                                       10-1-2019
                                                                             Dated: _____________________________
              24

              25

              26
                     4826-4305-8305, v. 1

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            2
                1                                     CERTIFICATE OF SERVICE

                2            I hereby certify that I am an employee of Jackson Lewis P.C. and that on this 30th day of
                3    September, 2019, I caused to be served a true and correct copy of the above and foregoing
                4
                     DEFENDANT TESLA, INC.’S MOTION TO EXTEND DEADLINE TO FILE ANSWER OR
                5
                     OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST), via the U.S.
                6
                     District Court, District of Nevada’s CM/ECF electronic filing and service system, to:
                7

                8
                     Joshua J. Godhart
                9    848 N. Rainbow Blvd.
                     Las Vegas, Nevada 89107
              10     jgodhart@gmail.com
              11     Plaintiff Pro Se
              12
                                                                           /s/ Joshua A. Sliker
              13                                                           Employee of Jackson Lewis P.C.

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          3
EXHIBIT A




      EXHIBIT A


     Email Correspondence between Plaintiff and
                Defendant's Counsel




                          EXHIBIT A
Sliker, Joshua A. (Las Vegas)

From:                            J. Godhart <jgodhart@gmail.com>
Sent:                            Monday, September 30, 2019 6:38 PM
To:                              Sliker, Joshua A. (Las Vegas)
Subject:                         Re: Godhart v. Tesla


Mr. Sliker,

I decline to agree with the proposed stipulation. However, I am not opposed to you requesting an extension from the
Court on behalf of your Client. The Court may be obliged to allow an extension in these matters.

Respectfully,

Joshua Godhart

"Do not humble yourself to be honored; but
rather; be honored to humble yourself." - Joshua Godhart

Sent from Android Phone

On Mon, Sep 30, 2019, 6:57 AM Sliker, Joshua A. (Las Vegas) <Joshua.Sliker@jacksonlewis.com> wrote:

 Mr. Godhart,



 We would like to request a one week extension of time to file our response to your complaint. Attached is a
 proposed stipulation for filing with the court. If all meets with your approval, please advise whether we are
 authorized to apply your e-signature.



 We appreciate your professional courtesy. Thank you.




 Joshua A. Sliker
 Attorney at Law
 Jackson Lewis P.C.
 300 S. Fourth Street, Suite 900
 Las Vegas, NV 89101
 Direct: (702) 921-2486 | Main: (702) 921-2460
 Joshua.Sliker@Jacksonlewis.com | www.jacksonlewis.com



                                                           1
